DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/20 (RCE) to have the claims of 8/24/20 entered, has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 6/24/20, Applicant, on 8/24/20, amended claims after-final. The RCE was filed 9/24/20 to have the claims of 8/24/20 entered. Claims 1-6, 8-11, and 15-24 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
New 112(b) rejections are necessitated by the current amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are: 1) the claim states that “optimizing the staffing function comprises employing a hybrid of mixed- integer optimization and agent based modeling.” However, there is no earlier recitation of “agent”, “modeling,” or earlier recitation of “agent based modeling”. This is more than just an antecedent basis issue as the critical part of the claim – optimizing the staffing function – is completely unclear as to how this is occurring in the claim. It is unclear what is being referred to at this step in the claim. 
The terms are inconsistent with other limitations, such as other limitations refer to “staffing”, “regular operators, and ad-hoc operators,” but not “agents”. 
Applicant refers to paragraphs 12 and 66 as filed (12 and 54 as published) as supporting the amendment. Paragraph 66 as filed (54 as published) refers to “the model 
Independent claims 8 and 15 recite similar limitations and are rejected for the same reasons as claim 1.
Claims 2-6, 9-11, and 16-24 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-11, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - The claim 1 recites a series of steps for assigning work/tasks to people – 
determining operational parameters for one or more locations, operators associated with locations, the operators comprising regular operators and ad-hoc operators; 
producing,… , a staffing schedule by optimizing a staffing function based on the operational parameters and subject to first constraints including service level agreement timeliness constraints; 
wherein the staffing schedule indicates which one of the operators are scheduled to work at each of the one or more locations for each of one or more time periods;
the staffing function defines a cost for work performed by the regular operators and the ad-hoc operators;
optimizing the staffing function comprises employing a hybrid of mixed-integer optimization and agent based modeling;
determining a group of batches to be processed by the operators and, the batches comprises different tasks to be performed; 

wherein the assignment of the batches indicates which of the batches are assigned to each of the operators scheduled to work during the given time period; 
the task function defines how many of the batches are assigned to the operators scheduled to work during the given time period ;
producing,…, for each of the operators scheduled to work during the given time period, a sequenced schedule of performance by optimizing a timeliness function based on the assignment of the batches and one or more timeliness parameters; 
wherein the sequenced schedule of performance for a respective one of the operators comprises an order of performance for the batches assigned to the respective operator;
the timeliness function defines a timeliness metric for performance of the batches assigned to a given operator.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (business relations and/or managing personal behavior or relationships or interactions between people). The claims are “optimizing” the staffing for various locations. This process fits within managing personal behavior. At best, the optimization using the mixed-integer project would be a mathematical relationship that is added to the “certain methods of organizing human activity.”

Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer [that has software of “work simulator”] and transmitting the information to a location is just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the specification paragraph 54 states that the solving the optimization formulations can be “Various combination of the operational parameters can be tried to optimize the problem formulation. The work simulator can be designed in terms of ABM. For example, the problem formation can be solved with the optimization formulations through a Branch and Cut algorithm implemented on a solver that can be included in the work simulator 120, for example, commercially available solver produced by Gurobi.TM.” (See par 54 as published; 66 as filed).The final step of “transmitting the batches, the staffing schedule, the assignment, and the sequenced schedule to the one or more locations” is also “apply it” on a computer. MPEP 2106.05f (see October 2019, transmitting… to a location is a conventional computer function (Receiving or transmitting data over a network). See MPEP 2106.05d.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 
Independent claim 8 recites a “processing node” which in specification paragraph 20 as published is just referring to a “computer.” Claim 8 is directed to an apparatus at step 1, which is a statutory category. Claim 8 recites similar limitation as claim 1 above. Accordingly, claim 8 is rejected for the same reasons as above, with the same analysis above applied for step 2A, Prong 1; Step 2A, Prong 2; Step 2B (where explicit computer is also “apply it” on a computer – MPEP 2106.05f).

Claims 2-6, 9-11, and 16-24 further narrow the abstract idea. Claims 2-6, 9-11, and 16-24 further narrow the abstract idea by giving further details of how the calculations are performed and various inputs and outputs to have for adjusting the cost and assignments and schedules. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamadi (US 2008/0183538) in view of Weyl (US 2009/0204470) and Santos (US 2012/0016710).  
Concerning independent claim 1, Hamadi discloses:
Hamadi – see par 35 – resource characteristics may also comprise geographical location and costs, information about current tasks assigned; details of when resource next available; see par 36 - The problem solver 16 is a constraint programming problem solver of any suitable type. It is arranged to solve constraint optimization problems associated with workflow specification and execution. see par 48 - Also provided is a scheduler 12 which is arranged to allocate resources to tasks using the problem solver 16. The scheduler 12 takes input from the policy manager 18 and resource database 14 to be taken into account in the resource allocation process. The scheduler 12 defines the process of allocating resources to tasks as a constraint programming problem and uses the problem solver 16 to find solutions).
Hamadi discloses that resources have characteristics including geographical location (See par 35). However, though suggested, Hamadi does not explicitly disclose there is a “distributed work environment.” 
Weyl or Santos disclose:
A method for simulating and optimizing performance of work in a “distributed work environment” (Weyl – see par 192 – location-based work management system; See par 194 – process of searching workers based on locations; 
Santos – See par 19 - The executables associated with an identified process or method need not be physically collocated, but may include disparate instructions stored in different locations which, when joined together, collectively perform the method and/or achieve the purpose thereof. Executable code may be distributed across several different code segments, among different programs, across several memory devices, and so forth. Methods may be implemented on a computer, with the term "computer" referring herein to one or more computers and/or a computer network; See par 20 – resource data may include data relating to employee resources, which may include employee locations and job locations).
Hamadi in combination with Weyl and Santos discloses: 
the method comprising: 
determining operational parameters for one or more locations, wherein operators are associated with the one or more locations, the operators comprising regular operators and ad-hoc operators (Hamadi see par 35 – resource characteristics may also comprise geographical location and costs, information about current tasks assigned; details of when resource next available).
Hamadi discloses that the resources have different characteristics, including geographical location, costs, skill levels (See par 35), and that a “team of consultants” may be needed to accomplish tasks (See par 119). However, while suggested, Hamadi does not explicitly disclose performing optimizations/calculations with regards to the consultants themselves.
Weyl discloses the limitations “ad-hoc operators” (Weyl – see par 205 - If the jobs or tasks are not taken by other entities within the same enterprise or organization, the jobs or tasks may be made available to entities or workers outside the enterprise or organization).
Hamadi discloses:
Hamadi – par 29 - Problem solvers which use constraint programming techniques to provide solutions to planning, scheduling and configuration problems are known and are currently commercially available. For example, the constraint programming engines provided by Ilog, Inc.RTM.. These types of problem solvers are used to help organizations make better plans and schedules. For example, to plan production at a manufacturing plant, plan workforce schedules) and subject to first constraints including service level agreement timeliness constraints (Hamadi – see par 92-93 – workflow model for scheduler 12 includes for every task WT.Proc Time – “expected processing time”; See par 97-99 – variables for constraint satisfaction problem (CSP) include “estimated ending time”; estimated ending time can be a “hard constraint”).
Hamadi discloses using a solver with programming techniques (par 29) and solving a constraint satisfaction program for estimated ending times (see par 97-99), but does not explicitly disclose that there is a simulator/simulation. In addition, Hamadi discloses that the resource database 14 includes “geographic location” for each resource (see par 86). Weyl discloses a server recommending optimal sets of teams based on time (See par 286). Thus, Hamadi and Weyl do not explicitly disclose a simulator:
producing, by “a work simulator” running on one or more processors, a staffing schedule by optimizing a staffing function based on the operational parameters and subject to first constraints including service level agreement timeliness constraints;

producing, by “a work simulator” running on one or more processors, a staffing schedule by optimizing a staffing function based on the operational parameters (Santos – See par 9 - One method of evaluating a workforce plan involves establishing a realization model that simulates, and thereby attempts to predict, effects of supply and demand uncertainty over time. A realization model may simulate supply realization by predicting changes to employee resource data. For example, a realization model may predict… availability dates of new employees. See par 17, 23 - The apparatus may incorporate an establishing module that establishes a realization model 130 configured to simulate effects of supply and demand uncertainty on the resource data. The apparatus may further include an executor that executes the realization model over a given time period of a planning window of a workforce plan associated with the resource data.) and subject to first constraints including service level agreement timeliness constraints (Santos – See par 10 - If the workforce plan includes an allocation plan, a realization model may assign new employee to satisfy requirements of projects associated with opportunities predicted to have been won and start during the given time period according to the allocation plan, and satisfy replacements of employees that have left the organization. See par 15 - A workforce plan may be evaluated under various metrics. For example, a demand fulfillment metric may assess the overall service level achieved under a workforce plan by evaluating how well the labor requirements of selected opportunities are fulfilled; include computing metrics that are configured to assess demand fulfillment… achieved by the workforce plan under a realization model over a given simulation period),
Hamadi discloses that resources have characteristics including geographical location (See par 35). However, Hamadi does not explicitly disclose:
“wherein the staffing schedule indicates which one of the operators are scheduled to work at each of the one or more locations for each of one or more time periods.”
Weyl or Santos disclose:
 “wherein the staffing schedule indicates which one of the operators are scheduled to work at each of the one or more locations for each of one or more time periods” (See Weyl or Santos -  Weyl – See par 199 – task designated to be performed in a location; 
Santos See par 20 – resource data may include data relating to employee resources, which may include employee locations and job locations).
Hamadi in combination with Weyl and Santos disclose:
the staffing function defines a cost for work performed by the regular operators and the ad-hoc operators (Hamadi – see par 35 – resource characteristics may also comprise geographical location and costs; see par 37 – policies of preferences for resource allocation includes:1) see 43 – maximize quality – use resources highest available skill levels 2) see par 44 – minimize costs – use those resources which enables costs to be minimized; see par 110 – modeling may filter out non-properly qualified resources; see par 54 - A method of dynamically allocating resources to tasks is now described with reference to the flow diagram of FIG. 3. At a workflow engine (such as 10 in FIG. 1) or at a scheduler (such as 12 in FIG. 1) workflow information is received (box 30). A constraint optimization problem is then defined (box 32) to allocate resources to tasks. This is done using the policy information, the workflow information and the resource database information. see par 66 -  FIG. 8 shows three workflows 80, 81, 82 which are represented and are being scheduled or executed by the scheduler 83 which is part of a workflow engine such as the workflow engine 10 of FIG. 1; Weyl discloses costs for ad-hoc operators - Weyl – see par 249 -  In one embodiment, the work management server receives job templates not only from job owners but also from workers and job owners. The job templates submitted by the workers defines narrow variations of work that the workers are willing to provide at a given cost and time (e.g., creation of a will at a given price only if the preferred template is used)).
Hamadi discloses using a constraint optimization (see par 28) and that the constraints can have integer variables to minimize or maximize values (See par 109). Weyl discloses optimizing the filling of tasks based on budget using an optimization process (See par 218). Though suggested, Hamadi and Weyl do not explicitly disclose having a “mixed integer optimization” as now recited.
Santos discloses:
optimizing the staffing function comprises employing a hybrid of mixed-integer optimization and agent based modeling (Santos – par 8 - A workforce plan may be generated, for example, by employing a mixed integer programming ("MIP") model that includes an objective function, or by any appropriate computational method. See par 20 – FIG. 1 illustrates an example method 100 associated with workforce plan evaluation. Method 100 may include, at 110, receiving a resource data. The employee resources data may include definitions of employee qualifications, new employee availability dates, existing employee release dates from current projects, employee locations and travel capabilities, and the like. The resource data may include data relating to demand for employee resources, such as actual demand of ongoing projects being serviced or staffed by the organization, or potential demand of project opportunities. The demand for employee resources data may include data relating to priority of ongoing and potential projects, opportunity cost data such as a number of jobs associated with each opportunity, start and end times for ongoing and potential jobs, job staffing and skill requirements, job locations, and so forth. Skill requirements for jobs may specify required management level, industry type, skill type, skill set, skill proficiencies, and so forth).
	Hamadi, in combination with Weyl and Santos disclose:
determining a group of batches to be processed by the operators and, the batches comprises different tasks to be performed (Hamadi – See par 33 - The workflow engine represents a workflow using a plurality of specified tasks having at least a partial order. Each task is represented using an object or other suitable data structure comprising a plurality of associated constraint programming variables. At least some of these constraint programming variables are arranged to enable tasks to be allocated to resources at runtime. For example, these constraint programming variables may be required skills of human agents. see par 86 - In this example, the resource database 14 comprises information about resources. This includes skills of each resource, tasks that are assigned to resources, an agenda, and a geographic location for each resource. see par 107 – cumulative use of resources; not precluding a human resource from multiple assignation); 
producing, by the work simulator, an assignment of the batches for a given time period by optimizing a task function based on the staffing schedule and specifications of each of the batches and subject to second constraints including operator availability constraints (Claim 3 further narrows “specifications” to “amount of time to complete each of the different tasks” – Hamadi – see par 42 – policy can be “minimize workflow execution time” – assign resources to tasks to reduce the expected time for execution of the workflow; see par 92-93 – workflow model for scheduler 12 includes for every task WT.Proc Time – “expected processing time”; See par 57 -This constraint optimization problem is formed on the basis of the current state of the workflow, the resource database information (including the current availability of the resources) and the policy manager information.  See par 90 - When planning an activity, the system 10 may select a resource based on the current workload of each resource and based on the future actions that require to be planned. The planning only takes into account the activity within a given horizon. This horizon is the number of tasks we look ahead in order to assign a resource to the current task. see par 97 - As mentioned above the scheduler 12 is arranged to specify a constraint optimisation problem when it is required to allocate resources to a task. In order to do this a constraint satisfaction problem (CSP) model is used whose solution space corresponds to all possible walks through the workflows;
Santos – See par 8 - A workforce plan is usually associated with a resource data that includes data representing employee resources available to an organization, as well as data associated with a set of opportunities that each represent potential demand for employee resources. A workforce plan may be generated, for example, by employing a mixed integer programming ("MIP") model that includes an objective function, or by any appropriate computational method. See par 30, 34 - The prediction may further determine when new employees will be available for assignment to jobs by assigning to each new employee an allocation availability probability for a given time period; For example, the workforce plan may consider the number of employees that are scheduled to complete existing assignments during the current period and rejoin the pool of available employees), 
wherein the assignment of the batches indicates which of the batches are assigned to each of the operators scheduled to work during the given time period (Hamadi - Hadsdssee par 33 - By allocating resources to tasks dynamically, or on-the-fly in this manner, better use of the resources can be made to achieve improved workflow execution and thus reduced costs and improved efficiency. On-the-fly allocation of tasks to the most suitable resources may then be made; see par 59 - In another embodiment future tasks are taken into account when allocating resources to a current task;  
Santos – see par 20 - The employee resources data may include definitions of existing employee release dates from current projects, employee locations and travel capabilities, and the like. The resource data may include data relating to demand for employee resources, such as actual demand of ongoing projects (this discloses a batch) being serviced or staffed by the organization, or potential demand of project opportunities. The demand for employee resources data may include data relating to priority of ongoing and potential projects, opportunity cost data such as a number of jobs associated with each opportunity, start and end times for ongoing and potential jobs, job staffing and skill requirements, job locations, and so forth
Weyl – see par 153 – optimizing worker’s time available for task; matching jobs or task preferences of workers; automatically scheduling time for the workers based on the task; see par 225 – tasks scheduled at 1542); and
the task function defines how many of the batches are assigned to the operators scheduled to work during the given time period  (Hamadi – See par 89 - Before executing a task, WWF at the scheduler checks if the task's resource is allocated. If it is not, a constraint optimization problem is generated on the fly based on the current states of the workflows, the availability of the resources, and the resource allocation policies. The solver 16 finds the best resource allocation for the task based on the policies and assigns the task to this resource; See par 119 – additional policy can be minimizing the travel distance of a team of consultants that need to move to accomplish tasks; this may be done by affecting a start-up cost between each pair; In case Applicant has a different interpretation, see also Weyl – see par 153 – optimizing worker’s time available for task; matching jobs or task preferences of workers; automatically scheduling time for the workers based on the task; see par 225 – tasks scheduled at 1542); 
producing,…, for each of the operators scheduled to work during the given time period, a sequenced schedule of performance by optimizing a timeliness function based on the assignment of the batches and one or more timeliness parameters (Hamadi – see par 35 – resource characteristics may also comprise geographical location and costs, information about current tasks assigned; details of when resource next available; See par 55 - determine whether the workflow is ready to move to the next task. The classical workflow engine requires tasks to have pre-assigned resources. By integrating the classical workflow engine with a workflow engine 10 of the present case, it is possible to dynamically assign resources to tasks during execution of a workflow. See par 84-85 - In Windows Workflow Foundation (WWF), a workflow is a collection of tasks structured with connectors allowing their sequential, parallel, conditional, or repetitive execution; see par 92-93 – workflow model for scheduler 12 includes for every task WT.Proc Time – “expected processing time”; See par 97-98 – constraint satisfaction program considers constrained variables including “estimated end time”), 
wherein the sequenced schedule of performance for a respective one of the operators comprises an order of performance for the batches assigned to the respective operator (Hamadi – See par 33 - The workflow engine represents a workflow using a plurality of specified tasks having at least a partial order. See par 84-85 - In Windows Workflow Foundation (WWF), a workflow is a collection of tasks structured with connectors allowing their sequential, parallel, conditional, or repetitive execution)
	Hamadi discloses considering constraints for satisfaction problem including task end time (See par 97-98). However, Hamadi does not explicitly disclose:
producing, “by the work simulator,” for each of the operators scheduled to work during the given time period, a “sequenced schedule of performance by optimizing a timeliness function” based on the assignment of the batches and one or more timeliness parameters, 
“the timeliness function defines a timeliness metric for performance of the batches assigned to a given operator”.
	Santos in combination with Weyl discloses:
producing, “by the work simulator,” (Santos – See citations above- e.g., see par 8-9 – realization model that simulates; par 15, 17 – simulation(s) performed – simulator is computer apparatus with module 130) for each of the operators scheduled to work during the given time period, a “sequenced schedule of performance by optimizing a timeliness function” based on the assignment of the batches and one or ” (Weyl – See par 129 - the workflow engine 258 divides jobs into non-identical series of tasks that must be performed over time in sequence. See par 244 - the work management server 160 predicts the timeliness of the response as the job or task is being performed for certain jobs, especially jobs with sequential or mutually exclusive tasks. The prediction may be based on prior results for the task and the worker. This approach could help prepare other workers ready for the next step to minimize the time needed to accomplish the job.).
	Hamadi discloses sending emails or other communications to resources to enable execution of the workflow and request execution of tasks (See par 53). However, it is unclear if the communication is to one or more locations.
	Hamadi in combination with Weyl discloses:
transmitting the batches, the staffing schedule, the assignment [routing], and the sequenced schedule to the one or more locations (Hamadi par 53 - discloses sending emails or other communications to resources to enable execution of the workflow and request execution of tasks; See also Weyl –see also FIG. 13A-13B, par 194 - The work management server 1312 retrieves 1352 data from data repository 1318 about qualified workers whose location matches the location associated with the selected task; see FIG. 2, par 129 – workflow engine 258 divides jobs into series of tasks that must be performed over time in sequence; see par 132 – workflow engine 258 may break up jobs into tasks to be performed in different time zones or parts of country to expedite accomplishment of a job; see par 196 - After the worker is selected, the task is assigned 1360 to the selected worker. In one embodiment, messages may be sent to the worker so that the worker may perform the location-based task; see par 200 - the work management server 1312 packages data, software and communication tools, for jobs into a single binary object (package) including a message and the information necessary to start the task immediately.), wherein transmitting the batches includes distributing the batches amongst the one or more locations based on the assignment of batches (Weyl –see also FIG. 13A-13B, par 194 - The work management server 1312 retrieves 1352 data from data repository 1318 about qualified workers whose location matches the location associated with the selected task; see FIG. 2, par 129 – workflow engine 258 divides jobs into series of tasks that must be performed over time in sequence; see par 132 – workflow engine 258 may break up jobs into tasks to be performed in different time zones or parts of country to expedite accomplishment of a job; see par 196 - After the worker is selected, the task is assigned 1360 to the selected worker. In one embodiment, messages may be sent to the worker so that the worker may perform the location-based task; see par 200 - the work management server 1312 packages data, software and communication tools, for jobs into a single binary object (package) including a message and the information necessary to start the task immediately; 
In light of Santos applied for simulation, See also 
Santos – see par 34 - An example approach to simulating project demand fulfillment may assign priority values to the projects to be fulfilled. For example, ongoing projects that have not yet been completely staffed may be assigned a higher priority relative to new projects associated with opportunities predicted to be selected in the current period. Headcount requirements may be fulfilled based on project priority by assigning qualified employees to jobs according to the workforce plan).  
Hamadi, Weyl, and Santos are directed to assigning tasks to people (See Hamadi Abstract, par 35; Weyl Abstract; Santos par 34) and thus are analogous art to the claimed invention. 1) Hamadi discloses that resources have characteristics including geographical location (See par 35). Weyl and Santos improve upon Hamadi by explicitly disclosing that workers are selected explicitly for different locations (See Weyl par 192, 194; Santos par 19-20). One of ordinary skill in the art would be motivated to further include selecting workers based on the location to efficiently utilize the stored characteristic of geographic location in Hamadi. 2) Hamadi discloses that the resources have different characteristics, including geographical location, costs, skill levels (See par 35), and that a “team of consultants” may be needed to accomplish tasks (See par 119). Weyl improves upon Hamadi by explicitly disclosing that workers outside the organization can be utilized for tasks (See par 205). One of ordinary skill in the art would be motivated to further include selecting workers outside the organization as part of the selection process to efficiently utilize the known “consultants” in Hamadi in the task allocation processes. 
3) Hamadi discloses using a solver with programming techniques and integer variables (par 28-29, 109) and solving a constraint satisfaction program for estimated ending times (see par 97-99), but does not explicitly disclose that there is a simulator/simulation. In addition, Hamadi discloses that the resource database 14 
4) Hamadi discloses considering constraints for satisfaction problem including task end time (See par 97-98). Weyl and Santos improve upon Hamadi by explicitly disclosing that a timeliness of a response is considered for minimizing the time needed for jobs (See Weyl par 244) and utilizing simulations (Santos par 9, 17, 23). One of ordinary skill in the art would be motivated to further include timeliness considerations of Weyl to efficiently address the goal of completing for the “end time” in Hamadi in the task allocation processes while also utilizing the simulation of Santos.
5) Hamadi discloses sending emails or other communications to resources to enable execution of the workflow and request execution of tasks (See par 53). Weyl and Santos improves upon Hamadi by explicitly disclosing matching locations to tasks (See par 194) and sending messages to workers to perform location-based tasks (See par 196, 200) and consier the employee and job locations in the workforce plan evaluation (see Santoa par 20). One of ordinary skill in the art would be motivated to further 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of considering geographical locations of workers and consultants and using a constraint satisfaction program in Hamadi to further utilize workers outside the organization for tasks as disclosed in Weyl and utilize a simulator and mixed integer optimization for the staffing plan in Santos, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  

Concerning independent claim 8, Hamadi discloses:
A processing node for simulating and optimizing performance of work in a distributed work environment, the processing node being configured to perform operations comprising: (Specification paragraph 20 as published states “or example, the processing nodes can include one or more server computers, one or more desktop computers, one or more laptop computer, one or more tablet computers, one or more mobile devices, and the like.” Hamadi discloses the limitations – that claim is performed “by a computer” – see par 128, FIG. 13 – apparatus 130 for implementing the workflow engine 10 or analysis tool 111; apparatus 130 comprises a processor 131 which may be a computer; An operating system 132 and any other suitable platform software is provided on the processor to enable software implementing any of the methods and systems described herein to be executed on the processor 132.).
The remaining limitations are similar to claim 1. Claim 8 is rejected for the same reasons as claim 1 above.
It would be obvious to combine Hamadi, Weyl, and Santos for the same reasons as stated above with regards to claim 1.

Concerning independent claim 15, Hamadi discloses:
A non-transitory computer readable medium storing instructions for causing one or more processors to perform a method for simulating and optimizing performance of work in a distributed work environment, the method comprising…(Hamadi – see par 128, FIG. 13 – apparatus 130 for implementing the workflow engine 10 or analysis tool 111; apparatus 130 comprises a processor 131 which may be a computer; An operating system 132 and any other suitable platform software is provided on the processor to enable software implementing any of the methods and systems described herein to be executed on the processor 132. see par 130 - The methods described herein may be performed by software in machine readable form on a storage medium. The software can be suitable for execution on a parallel processor or a serial processor such that the method steps may be carried out in any suitable order, or simultaneously).

It would be obvious to combine Hamadi, Weyl, and Santos for the same reasons as stated above with regards to claim 1.

	Concerning claim 2, Hamadi and Weyl disclose:
The method of claim 1, wherein the operational parameters comprise an identification of the regular operators and ad-hoc operators (Hamadi – See par 57 - This constraint optimization problem is formed on the basis of the current state of the workflow, the resource database information (including the current availability of the resources) and the policy manager information. See par 110 - The modelling may directly filter-out non-properly qualified resources. See also Weyl –see par 71 - The location or regional requirement of the task may require, for example, that the task be eligible only for worker in the U.S. or certified for certain tasks in a region (e.g., rendering of legal opinion in a jurisdiction); see par 205 - If the jobs or tasks are not taken by other entities within the same enterprise or organization, the jobs or tasks may be made available to entities or workers outside the enterprise or organization.), shift information for the one or more locations (Hamadi - see par 37 – policies of preferences for resource allocation includes: see par 45 – policy 3) – tasks per time period (“period” discloses a shift); ensure resource is allocated no more than x tasks per day (day discloses a shift); See also Weyl – see par 194 - The work management server 1312 retrieves 1352 data from data repository 1318 about qualified workers whose location matches the location associated with the selected task; see par 195 - The workers are then filtered and selected 1356 based on the location of the worker.).
Hamadi discloses having a policy to maximize quality by using resources with the highest available skill levels (See par 43). Hamadi does not explicitly disclose:
“performance information for the regular operators and ad-hoc operators.”
Weyl discloses the limitations (Weyl – see par 133 – trustworthiness of a user may represent likelihood user will complete the task; typical on-time performance; see par 180 - a worker's reputation score on on-time performance rates is determined algorithmically by calculating the percentage of tasks that are completed by the worker within the deadline specified by a job owner; see par 182 – worker approval rates; satisfaction ratings for tasks; see par 245 – estimated time for completion of job based on job description and past performance data). 
It would be obvious to combine Hamadi and Weyl for the same reasons as stated above with regards to claim 1. In addition, Hamadi discloses having a policy to maximize quality by using resources with the highest available skill levels (See par 43). Weyl improves upon Hamadi by explicitly having performance measures stores for workers related to completing the task, on-time performance, approval/satisfaction ratings. One of ordinary skill in the art would be motivated to further include assessing performance of workers on past tasks to efficiently utilize the stored characteristics and further improve the expected completion time for each worker, as opposed to just the past executions of the task (See Hamadi par 96 – where history of past executions of a workflow are considered).


	Concerning claim 3, Hamadi discloses:
The method of claim 1, wherein the specifications of the batches comprise batch and operator specific estimated amounts of time to complete processing of the batches, respectively, for each of the batches and each of the operators scheduled to work during the time period (Hamadi – see par 92-93 – workflow model for scheduler 12 includes for every task WT.Proc Time – “expected processing time”). 
Claims 10 and 17 recites similar limitations as claim 3. Claims 10 and 17 are rejected for the same reasons as claim 3 above.

	Concerning claim 4, Hamadi in combination with Weyl and Santos disclose:
The method of claim 1, wherein optimizing the staffing function comprises, by the work simulator (Santos - See par 17, 23 - The apparatus may incorporate an establishing module that establishes a realization model 130 configured to simulate effects of supply and demand uncertainty on the resource data. The apparatus may further include an executor that executes the realization model over a given time period of a planning window of a workforce plan associated with the resource data) determining which staffing schedule minimizes the cost for work (Santos – See par 8 - For example, an allocation plan may favor minimizing workforce cost to total demand fulfillment, a hiring plan may impose limits on job offers, for example by directing the implementation of a hiring freeze for a set duration of time, and so forth.) performed by the regular operators and the ad-hoc operators (Weyl – see par 205 - If the jobs or tasks are not taken by other entities within the same enterprise or organization, the jobs or tasks may be made available to entities or workers outside the enterprise or organization), as defined by the staffing function, subject to the first constraints including the service level agreement timeliness constraints (Hamadi – see par 35 – resource characteristics may also comprise geographical location and costs; see par 37 – policies of preferences for resource allocation includes:1) see 43 – maximize quality – use resources highest available skill levels 2) see par 44 – minimize costs – use those resources which enables costs to be minimized; see par 110 – modeling may filer out non-properly qualified resources; see par 54 - A method of dynamically allocating resources to tasks is now described with reference to the flow diagram of FIG. 3. At a workflow engine (such as 10 in FIG. 1) or at a scheduler (such as 12 in FIG. 1) workflow information is received (box 30). This comprises details of tasks to completed, at least a partial order for those tasks and information about resource characteristics required for each task; A constraint optimization problem is then defined (box 32) to allocate resources to tasks. This is done using the policy information, the workflow information and the resource database information; See par 97-99 – variables for constraint satisfaction problem (CSP) include “estimated ending time”; estimated ending time can be a “hard constraint” 
Weyl discloses costs for ad-hoc operators - Weyl – see par 249 -  In one embodiment, the work management server receives job templates not only from job owners but also from workers and job owners. The job templates submitted by the workers defines narrow variations of work that the workers are willing to provide at a given cost and time (e.g., creation of a will at a given price only if the preferred template is used). 
It would be obvious to combine Hamadi and Weyl and Santos for the same reasons as stated above with regards to claim 1.
Claims 11 and 18 recites similar limitations as claim 4. Claims 11 and 18 are rejected for the same reasons as claim 4 above.

	Concerning claim 5, Hamadi discloses:
The method of claim 1, wherein optimizing the task function comprises, by the work simulator, determining which assignment maximizes the number of batches that are assigned to the operators scheduled to work during the given time period (Hamadi – See par 37 – policy manager can have weights; example policies include: a) see par 42 – policy can be “minimize workflow execution time” – assign resources to tasks to reduce the expected time for execution of the workflow; b) See par 45 – tasks per time period – ensure that a resource is allocated no more than x tasks per day; par 109 - These constraints generally map a property of the solution to an integer variable on which it is required to minimize (or maximize) the value; see par 78 - It is also possible to find a target number of resources for the resource pool as part of this process. For example, the solution may recommend hiring more staff or replacing staff with others having different resource characteristics (such as skills and skill levels) or giving more skills to existing staff.), as defined by the task function subject to the second constraints including the operator availability constraints (Hamadi – See par 89 - Before executing a task, WWF at the scheduler checks if the task's resource is allocated. If it is not, a constraint optimization problem is generated on the fly based on the current states of the workflows, the availability of the resources, and the resource allocation policies. The solver 16 finds the best resource allocation for the task based on the policies and assigns the task to this resource).
To the extent that it appears that Hamadi discloses that a policy weight can be to limited a worker to “x” tasks per time period (see par 45), Santos discloses “maximizing” the batches/tasks for a worker:
The method of claim 1, wherein optimizing the task function comprises, by the “work simulator,” determining which “assignment maximizes the number of batches that are assigned to the operators” scheduled to work during the given time period (Santos – see par 8 - The objective function may include optimizing a tradeoff between labor utilization and demand fulfillment, and may be configured to favor one or more desired goals; see par 15 - Some methods of workforce plan evaluation may accordingly include computing metrics that are configured to assess demand fulfillment, resource utilization, and so forth, achieved by the workforce plan under a realization model over a given simulation period. see par 43 -  One type of utilization metric may assess the billed resource utilization achieved under a workforce plan by evaluating the percentage of resources allocated to projects with respect all resources available. Such a metric may be calculated by summing the labor requirements of won opportunities that are satisfied with the workforce plan over all time periods of a planning horizon considered, divided by the total resources available over the planning horizon)
Thus, Santos  discloses optimizing for labor utilization and favoring desired goals that include the resource utilization (See par 8, 43). Thus, it would be obvious to use this as an improvement on one of the “policies” (par 37-45) in Hamadi.
It would also be obvious to combine Hamadi and Weyl and Santos for the same reasons as stated above with regards to claim 1.
Claim 19 recites similar limitations as claim 5. Claim 19 is rejected for the same reasons as claim 5 above.

Concerning claim 22, Hamadi discloses:
The method of claim 5,
wherein the specifications of the batches comprise batch and operator specific estimated amounts of time to complete processing of the batches, respectively, for each of the batches and each of the operators scheduled to work during the time period (Hamadi – see par 68 - information is accessed about the external tasks and reasoning is carried out to estimate start and end execution times for those tasks; See also Weyl – see par 244-245 - the work management server 160 predicts the timeliness of the response as the job or task is being performed for certain jobs, especially jobs with sequential or mutually exclusive tasks. The prediction may be based on prior results for the task and the worker.)

Santos discloses:
the operator availability constraints limit, for each of the operators scheduled to work during the time period, a sum of the estimated amounts of time to complete the processing of the batches assigned to the respective operator to not exceed an amount of time available to the respective operator (Santos – See par 20 - The resource data may include data relating to employee resources. The employee resources data may include definitions of employee qualifications, new employee availability dates, existing employee release dates from current projects. The resource data may include data relating to demand for employee resources, such as actual demand of ongoing projects being serviced or staffed by the organization, or potential demand of project opportunities; See par 15 - A workforce plan may be evaluated under various metrics. For example, a demand fulfillment metric may assess the overall service level achieved under a workforce plan by evaluating how well the labor requirements of selected opportunities are fulfilled; See par 34 – For example, ongoing projects that have not yet been completely staffed may be assigned a higher priority relative to new projects associated with opportunities predicted to be selected in the current period. For example, the workforce plan may consider the number of employees that are scheduled to complete existing assignments during the current period and rejoin the pool of available employees.)
.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamadi (US 2008/0183538) in view of Weyl (US 2009/0204470) and Santos (US 2012/0016710), as applied to claims 1-5, 8-11, 15-19, and 22 above, and further in view of Aykin (US 8,612,272).  
Concerning claim 21, Hamadi discloses having a workflow model for scheduler 12 includes for every task WT.Proc Time – “expected processing time” (see par 92-93); and variables for constraint satisfaction problem (CSP) include “estimated ending time”; estimated ending time can be a “hard constraint” (See par 97-99). However, Hamadi does not explicitly disclose the limitations.
Weyl disclose:

a constraint pertaining to a maximum amount of time for completion of any given individual task as specified in a service level agreement (Weyl – see par 149 – prioritize tasks based on deadline; Santos – see par 20 – demand for employee resources may include start and end times for ongoing and potential jobs).
While Hamadi discloses having an “expected” processing time (see par 92-93), neither Hamadi, Weyl, nor Santos explicitly disclosing having an “average” time of completion as the claim recites:
“a constraint pertaining to a maximum average amount of time for completion of tasks as specified in the service level agreement.” 
Aykin discloses the limitations (Aykin – see Col. 19, lines 45-67 – average service time per contact and length of planning period used to optimize agent schedules and minimized total agent cost).
Hamadi, Weyl, Santos, and Aykin are directed to assigning tasks to people (See Hamadi Abstract, par 35; Weyl Abstract; Santos par 34; Aykin Abstract) and thus are analogous art to the claimed invention. Hamadi discloses having a workflow model for scheduler 12 includes for every task WT.Proc Time – “expected processing time” (see par 92-93); and variables for constraint satisfaction problem (CSP) include “estimated ending time”; estimated ending time can be a “hard constraint” (See par 97-99). Weyl and Santos improves upon Hamadi by explicitly disclosing prioritizing tasks based on a deadline (Weyl par 149) or Santos disclosing the “end time” for jobs being considered (See Santos par 20). Aykin improves upon Hamadi, Weyl, and Santos by explicitly .

Claims 6, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamadi (US 2008/0183538) in view of Weyl (US 2009/0204470) and Santos (US 2012/0016710), as applied to claims 1-5, 8-11, 15-19, and 22 above, and further in view of Lau, “Agent-Based Modeling of Supply Chains for Distributed Scheduling,” 2006, IEEE Transactions on Systems, Man, and Cybernetics – Part A: Systems and Humans, Vol. 36, No. 5, pages 847-861.  
	Concerning claim 6, Hamadi discloses assigning tasks (See par 86) and having a scheduler launch tasks to allow sequential execution (See par 84). Hamadi does not explicitly disclose the limitations.
	Weyl discloses the limitations:
The method of claim 1, wherein optimizing the timeliness function comprises determining which order of performance of the batches assigned to the given operator minimizes the timeliness metric, as defined by the timeliness function (Weyl – see par See par 244 - the work management server 160 predicts the timeliness of the response as the job or task is being performed for certain jobs, especially jobs with sequential or mutually exclusive tasks. The prediction may be based on prior results for the task and the worker. This approach could help prepare other workers ready for the next step to minimize the time needed to accomplish the job). 
In case Applicant has a different interpretation, Lau also discloses the limitations:
The method of claim 1, wherein optimizing the timeliness function comprises determining which order of performance of the batches assigned to the given operator minimizes the timeliness metric, as defined by the timeliness function (Lau – see page 859, Col. 2, last paragraph - page 860, col. 1, 1st paragraph – agent-based approach to solve scheduling problem; Lead times and costs of transportation between two contractors are different; The objective of the model is to minimize the sum of tardiness costs of the projects, costs of selected contractors, transportation costs, and slacks between operations to achieve just-in-time philosophy).
Hamadi, Weyl, Santos, and Lau are directed to assigning tasks to people (See Hamadi Abstract, par 35; Weyl Abstract; Santos par 34; Lau page 849 – contractor agents for task allocation) and thus are analogous art to the claimed invention. Hamadi discloses assigning tasks (See par 86) and having a scheduler launch tasks to allow sequential execution (See par 84). Weyl improves upon Hamadi by explicitly disclosing using timeliness of workers to minimize the time needed to accomplish the job (See par 244). Lau improves upon Hamadi and Weyl and Santos by explicitly minimizing the sum of tardiness costs of projects when assigning tasks to contractors. One of ordinary skill in the art would be motivated to further include minimizing tardiness for a project to efficiently improve upon the estimated execution times for tasks in Hamadi and utilize 
Claim 20 recites similar limitations as claim 6. Claim 20 is rejected for the same reasons as claim 6 above.

Concerning claim 23, Hamadi discloses estimating start and end times for tasks (See par 68, 70). Santos discloses prioritizing ongoing projects not yet completely staffed (See par 34). Weyl discloses that there is risk for incompletion or late completion by workers (See par 232) and prioritizing tasks based on deadlines (see par 149). However, Hamadi, Santos, and Weyl do not explicitly disclose the limitations.
Lau discloses:
 The method of claim 6 wherein the timeliness metric defined by the timeliness function comprises a tardiness factor and a start time factor (Lau – see page 848, col. 1, 1st paragraph - The objective of the configuration and scheduling is to minimize the costs of performing operations, transportation, and tardiness. see page 850, col. 1 – problem formulation –When the due date is violated, the project manager is penalized by a unit tardiness cost; Each operation i of the project can be started only after a known release time rpi. The release time may represent the available date of some documents or financial arrangement that enables  realization of the operation).
Hamadi, Weyl, Santos, and Lau are directed to assigning tasks to people (See Hamadi Abstract, par 35; Weyl Abstract; Santos par 34; Lau page 849 – contractor agents for task allocation) and thus are analogous art to the claimed invention. Hamadi 

Concerning claim 24, Hamadi discloses assigning tasks (See par 86) and having a scheduler launch tasks to allow sequential execution (See par 84).
Weyl and Lau disclose:
The method of claim 23, wherein the tardiness factor corresponds to estimated tardiness of the batches assigned to the given operator for a given order of performance (Weyl – see par See par 244 - the work management server 160 predicts the timeliness of the response as the job or task is being performed for certain jobs, especially jobs with sequential or mutually exclusive tasks;
Lau – see page 848, col. 1, 1st paragraph - The objective of the configuration and scheduling is to minimize the costs of performing operations, transportation, and tardiness. The resulting schedule of a project manager should respect the precedence constraints between the operations. See page 850, col. 1, Problem Formulation – When the due date is violated, the project manager is penalized by a unit tardiness cost tcn. In this sense, the due date is, therefore, a “soft” due date. When an operation is completed earlier (i.e., a positive slack time with its succeeding operation), a unit earliness cost eci is incurred. see page 850, col. 2, last paragraph – page 851, col. 1, 1st paragraph – last part is the tardiness-earliness cost function of project), and the start time factor corresponds to estimated start times of the batches assigned to the given operator for the given order of performance (Lau - see page 850, col. 1 – problem formulation –When the due date is violated, the project manager is penalized by a unit tardiness cost; Each operation i of the project can be started only after a known release time rpi. The release time may represent the available date of some documents or financial arrangement that enables  realization of the operation; see page 851, col. 1, 2nd paragraph - Constraint (2) represents the precedence constraints between operations of each project. It means that the start time of an operation must be greater than the arrival times of the outputs of its preceding operations).
It would be obvious to combine Hamadi and Weyl and Santos and Lau for the same reasons as stated above with regards to claim 6.

Response to Arguments
Applicant's arguments filed 8/24/20 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 

Applicant further argues that how “the staffing schedule, batch assignments, and sequence schedule of performance are produced” results in “practically apply the alleged abstract idea.” Remarks, pages 12. In response, Examiner respectfully disagrees. . Step 2A, Prong Two is titled “practical application,” but does not refer to just any “usefulness” or practicality. Rather, as stated in MPEP 2106.04(I) [listing 5-bullet points of MPEP sections for how courts have found “additional elements” to integrate the exception into a practical application], Step 2A, Prong Two is a placeholder for different considerations that indicative of “practical application.” The one consideration that may be useful here is under MPEP 2106.05(a) where there is an improvement to a technology. Of course it would be “practical” to perform a specific method of assigning tasks. However, the specifics of how tasks are assigned are part of the abstract idea. To overcome Step 2A, Prong Two, the most persuasive thing to add would be something related to technology.
Regarding Applicant’s argument at the bottom of page 12, Examiner agrees “improving a computer or other technology” is “one way” that a claim can be found to be patent eligible. Examiner was merely suggesting the path (of the 5 bullet points in MPEP 2106.05(d)(I) that may be most useful here. 
Applicant argues that a dictionary definition of “technology” makes “staffing, scheduling, logistics” a technology for purposes of 35 USC 101 analysis. Remarks, page 13. In response, Examiner respectfully disagrees with this analysis. The 101 in Applicant’s claim. Examiner suggests Applicant point to “additional elements” to argue “improvement to technology.”
Applicant argues that by transmitting/distributing the assignments of work (See Remarks 3/27/20 pages 20-21) that this is an improvement since this is “reducing duplicative transfers of the files as well as enabling reduction in processing delays that may occur if the files are not present at the location when an operator is ready to work on them, such as may occur in an on-demand scheme.” Remarks, page 13. In response, Examiner respectfully disagrees. This is not what the claims are directed to nor is it required by the claims. Moreover, it appears the argument is that “we could have transferred the files hundreds of times, but since we transfer them just once, a technical improvement has occurred.” This argument is not persuasive in light of the claim recitations and does not represent a technical improvement in light of how the claims are recited. Moreover, the Specification provides no detail with respect to any technical procedures beyond just “transmitting” the task to a user. Examiner is not disparaging improvements from the specification – nor do they need to be “impressive” – but rather, there needs to be a technical basis for the argument related to what the claims require. Here, all the claim requires is sending the instructions to a user once and that is insufficient in view of MPEP considerations (e.g. Step 2A, Prong 2 - 2106.05(a) – improvement to technology; MPEP 2106.05(f), (h)) to be a “practical application.”

Applicant argues that the fact that the solver is “conventional” does not matter (as an improvement) and it is “how the solver is configured and used that matters.” Remarks, page 14. In response, Examiner respectfully disagrees. First, “solver” is not in the claims. Examiner guesses Applicant is referring to “simulator.” The 101 rejection above is revised to more fully address “simulator” at step 2a, prong two as being part of “apply it” on a computer, in light of the claims and the disclosure. Moreover, the claims lack details as to “how the solver is configured” as argued by Applicant.
With regards to 103, the arguments are moot in view of the revised rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US 8,073,726) – directed to using mixed-integer optimization – see Col. 4, lines 32-67 – “any conventional optimization technique may be used, such as, for example, a mixed-integer program (MIP) formulation. The techniques used to build the MIP model and perform the optimization model to be described below are well known to those skilled in the area of linear and integer programming. Such techniques may be found in most standard textbooks on mathematical programming, such as, for example, Linear Programming and Extensions by Nesa Wu and Richard Coppins, pp 396-434 (1981), which is incorporated herein by reference. In one embodiment, the MIP formulation used to produce the simultaneous assignment of pairings to crew members is a set-partitioning formulation.”
Connors US 2008/0183542 – directed to using an optimization, using a mixed integer program, to produce a services offering staffing plan 160 (See par 17)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619